DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 19-23) in the reply filed on 07/02/2021 is acknowledged.  The traversal is on the ground(s) that (1) “Applicants submit that the Restriction Requirement is in error as no lack of unity was made during the international phase for purposes of international, national stage examination. Because the US has ratified the PCT, the US Patent and Trademark Office should recognize and follow this determination in the present US national filing. As such, the restriction requirement in this case should be withdrawn” is not persuasive since “no lack of unity was made during the international phase for purposes of international, national stage examination” does not mean there is “no lack of unity among groups of claims”; (2) “the Examiner asserts a lack of unity of invention based on WO 2015/101837 A2 (Aalto et al) (see the paragraph bridging Office Action pages 3-4), asserting “Aalto discloses a hydrocarbon composition with a very low content of aromatics (see claims 1 and 9-11).” This assertion overlooks the prior cancelation of claims 1-18, and the fact that claim 19 as the sole independent claim pending, recites compositional characteristics of the resultant hydrocarbons which would necessarily be present in the composition of dependent claim 24 and the method of dependent claim” is not persuasive since a composition is defined by what are contained in the composition not by how the composition is made; (3) “It is believed that in examining the non-elected claims, the Examiner will search the same classes of art as is required to search the invention of the elected claims, resulting in the same references being cited against all of the aforementioned groups of claims. Thus, this restriction will not reduce the workload of the U.S. Patent and Trademark Office or simplify prosecution of the application. As set forth in M.P.E.P. Section 803, there are two criteria for a proper restriction requirement between patentably distinct inventions: (1) the inventions must be independent or distinct as claimed; and (2) there must be a serious burden on the Examiner if restriction is not required. This portion of the M.P.E.P. requires that if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions” is not persuasive because regardless of whether or not applicant(s) believe no undo burden would exist if all of these groups are examined together, applicant(s) have not shown that that the groups are not distinct. Further the restriction is made under “The unity of the invention”.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, it is unclear if there is a product formed for the step of conducting hydrodeoxygenation of raw material or not.
	Also regarding claim 19, it is unclear “the raw material” recited in the one or more extraction steps is also the raw material in the hydrodeoxygenation. In other words, it is unclear the step of hydrodeoxygenation of raw material and the one or more solvent extraction steps to remove aromatic and/or naphthenics content in the raw material are (1) a sequence of two steps in a series or (2) two parallel steps.
	Also regarding claim 19, it is unclear how “the one or more solvent extraction steps” is carried out. In other words, the step does not recite any solvent is actually used in the step. Further, there is no an interaction between the raw material and the solvent recited in the claim. 
	Regarding claim 20, it is unclear what the “a resulting material” is.
	Regarding claim 21, the claimed process is recited by a chemical reaction step (hydrodeoxygenation) and a physical step (extraction). It is known that chemical reaction is usually carried out in a reactor but a physical process does not require a reactor. The expression “the method is carried out in one or multiple reactors” appears to be non-sense.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germanaud et al (2018/0148656) in view of Sequeira, Jr. (4,328,092).
Germanaud discloses making a hydrocarbon composition has isoparaffins and a very low content of aromatics and/or naphthenics by a step of hydrodeoxygenation of a biomass feedstock such as animal fatclaim 23 and then the hydrodeoxygenated product containing isoparaffins and a content of aromatics is hydrogenated in several stages to hydrogenate up to about 90% of aromatics to reduce the content of aromatics less than even 20 ppm. Then the hydrogenated product is fractionatedclaim 20 into different stream (the abstract; 0014; 0020; 0048; 0049; 0057; 0067; 0075). 
Germanaud does not disclose using a solvent namely NMP to reduce the contents of the aromatic in the hydrodeoxygenated effluent by extraction instead of multistage hydrogenation as recited in claim 19. However, Sequeira, Jr. discloses that NMPclaim 22 can be used to extract aromatic from a mixture containing aromatics and non-aromatics (the abstract; col. 1, lines 27-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Germanaud process by using the solvent extraction as an additional step to/or replacing the hydrogenation step to reduce the aromatic contents in the Germanaud process since Sequeira, Jr. discloses that NMP extraction can effectively remove aromatics from a mixture containing aromatics and non-aromatics except the criticality can be shown by using solvent extraction.
The hydrodeoxygenation reaction is carried out in a reactor as recited in claim 21 (0050).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772